ORDER

PER CURIAM.
Plaintiffs appeal the judgment entered on a jury verdict in favor of Defendants in a negligence action arising out of a traffic accident. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. . However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The *954judgment is affirmed in accordance with Rule 84.16(b).